DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An amendment was received from applicant on 8/25/2012.
3.	Claims 1 and 34 are amended.
4.	Claims 23, 32, 33 and 36 are canceled.
5.	Claims 1-22, 24-31, 34, 35 and 37-39 are remaining in the application.
Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features “spacing means”, “tubular parts”, “gap between adjacent ones of the tubular parts varying with the pitch between the helix turns”, “spacing means comprises a plurality of elastically deformable cables extending along the slide”, “cables being attached to the slide at spaced apart locations along the length of the slide”, “spacing means comprises a winch or pulley system”, “linear path portion”, “linear path portion extends obliquely to a central axis of the inflatable helical path”, “bowsing arrangement including a plurality of retractable or removable bowsing attachment parts”, “the bowsing attachment parts are configured to be magnetically coupled to the structure”, and “wherein the bowsing attachment parts include an inflatable portion” must be shown (with an appropriate drawing reference character in the drawing figures correlated to each drawing reference character in the Specification where explained and described in the Written Description and referring to the Drawings) or the feature(s) canceled from the claim(s).
7.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the above features as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
8.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  No new matter should be entered.
9.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
10.	The disclosure is objected to because of the following informalities:
	No correlating Drawing reference characters for the features identified in paragraphs 6 and 7 are found or provided in the Written Description of the Specification for these features.
Appropriate correction is required.
11.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The following claim limitations do not match that found in the specification: “overlapping sections”, “each helical path is formed by a plurality of overlapping sections”.  Claim limitations should be consistent with features found in and described in the specification.  In addition, terminology and/or nomenclature should be consistent (match and not deviate from each other) throughout the disclosure, which includes the Abstract, Specification and Claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
13.	Claims 2, 6-13, 17-19, 21, 22, 24-29, 31, 34, 35 and 37-39 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
14.	The following claim limitations lack sufficient antecedent basis in the claims:
	“the or each helical inflatable path” / “the or each helical path” (claims 2, 7, 9, 10, 11, 18, 25, 26, 28)
	“the first of said helical inflatable paths” (claim 6)
	“the second of said helical inflatable paths” (claim 6)
	“said helical inflatable paths” (claim 7)
	“the pitch” and “the or each of the helical inflatable paths” (claims 8-13)
	“the gap”, “the tubular parts”, “the pitch”, “the helix turns”, “the abutment” and “the distance” (claim 10)
	“the cables” and “the length” (claim 12)
	“the evacuees” (claim 17)
	“each of said sections”, the one of the sections above”, “the exposed portions”, “the upper surfaces”, “the sections” and “the helical path” (claim 19)
	“the helical inflatable path” (claim 21)
	“the linear portion” (claim 22)
	“the helical path” (claim 24)
	“the dimensions” (claims 25, 26, 27)
	“the outer wall” or “the inner wall” (claims 28 and 29)
	“the or each slide” and “the helical paths” (claims 28 and 29)
	“the one of the sections above”, “the exposed portions”, “the upper surfaces”, “the sections” and “the helical path” (claim 31)
	“the sturcture” and “the bowsing attachment parts” (claims 34, 35 and 37-39)
	“the bowsing attachment part sections” (claims 38 and 39)
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1-6, 14-17 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over D1: GB 1 389 591 A (MITSUBISHI ELECTRIC CORP), in view of D5: Boyd (US 9340262 A).  Regarding claim 1, D1 discloses an escape system (Fig. 1) comprising a slide (chute) [18] for facilitating evacuation from a structure [D] to water, wherein the slide comprises at least one helical inflatable path (helical balloon [16] with upper slide surface or chute [16] thereon; pg. 3, col. 1, lines 53-60 and pg. 2, col. 2, lines 81 - 123).  D1 does not explicitly disclose that the slide comprises inflatable drop stitch material.  However, D5 discloses that such a material is known for use in inflatable materials (inflatable slide arrangement [18] with panel [36] formed of a drop stitch material), and providing such feature with D1 would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to facilitate construction, durability and performance as desired, as would have been recognized by one of ordinary skill in the art.  Regarding claim 2, the helical path extends at least partially vertically between the structure and the water.  Regarding claims 3-6, 14-17, 24-29 see D1; Figs. 1, 6, 9 and 11 and corresponding written description.  For claims 3-6, Fig. 11 shows two helical inflatable paths that are interlaced in a double helix configuration with a common central axis (claims 3-6).  For claim 14, a plurality of loops of tying wire rope [30] provide the plurality of bowsing parts spaced along the slide between an entrance to the slide at the structure and the water.  For claims 15-17, an exit [44] from the slide to at least one craft (float unit [B]) is provided to allow transfer of evacuees from the structure to the craft and a platform [24] is provided for boarding of evacuees.  For claims 24-27, the particular dimensional attribute(s) (including diameter, pitch and length for each slide) to suit a desired speed of evacuee travel down each slide would have been considered a matter of design choice to facilitate safe egress from the structure, as would have been recognized by one of ordinary skill in the art.  For claims 28 and 29, see Figs. 1-11 and corresponding written description.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
17.	Claims 1-3, 7 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over D2: US 3 433 323 A (UKAWA AKIRA ET AL), in view of D5: Boyd (US 9340262 A).  Regarding claims 1-3 and 7, D2 discloses an escape system comprising a slide for facilitating evacuation from a structure to water, wherein the slide comprises a plurality of helical inflatable paths (two) extending vertically, and can include two connected side by side slide units; see Figs. 1-11.  D2 does not explicitly disclose that the slide comprises inflatable drop stitch material.  However, D5 discloses that such a material is known for use in construction of inflatable materials (inflatable slide arrangement [18] with panel [36] formed of a drop stitch material), and providing such feature with D2 would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to facilitate construction, durability and performance as desired, as would have been recognized by one of ordinary skill in the art.  Regarding claim 2, the helical path extends at least partially vertically between the structure and the water.  Regarding claim 3, the slide includes at least two helical paths.  For claims 7 and 20-22, 28 and 29 see D2; Figs. 1-11 and the corresponding written description.  For claims 24-27, the particular dimensional attribute(s) (including diameter, pitch and length for each slide) to suit a desired speed of evacuee travel down each slide would have been considered a matter of design choice to facilitate safe egress from the structure, as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
18.	Claim 34, 35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over D3: GB 2 252 283 A (TELESCAPE UK LTD [GB]), in view of D6: Hardee (US 10875607 B2).  Regarding claim 34, D3 discloses a bowsing arrangement [C] for an escape system that has a slide (see portion if slide 18 within C, fig. 1) for facilitating evacuation of from a structure [D] to water, the bowsing arrangement including a plurality of retractable (see fig. 6 foldable position) or removable bowsing attachment parts (e.g. 30, 32, 40 and bridges 86, 86’) for being mounted spaced apart to the structure [D] and for attachment to corresponding attachment parts (34, 62, other side of bridges 86, 86') spaced along the slide between an entrance to the slide at the structure and the water.  D3 does not explicitly disclose that the bowsing attachment parts include an inflatable portion; however, D6 discloses an inflatable structural part (removable strut in the form of an inflatable thwart [146]) for structural purposes and providing such with D3 would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to facilitate lightweight, durability, construction and performance, as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.  Regarding claims 35 and 37-39, making the bowsing attachment parts configured to be magnetically coupled to the structure, comprising a plurality of sections moveable between a deployed configuration and a retracted configuration, configured foldable or mounted for telescopic relative movement, and/or configured to be coupled to the structure by suction, would have been considered obvious to one of ordinary skill in the art before the effective filing date of the invention as a matter of using known magnetic attachments, moveable and retractable, foldable or telescopic structure or suction structure, as desired to facilitate performance and durability, as would have been recognized by one of ordinary skill in the art; and especially when considering that no specific embodiments of such structural features are shown, represented or illustrated by applicant whatsoever in the drawing figures of the invention (all claimed features are required to be shown in the drawing figures unless such features are conventional or known in the art).  In view of the foregoing, the use of such known or conventional retractable, foldable or telescopic functional features would have been considered obvious to one of ordinary skill in the art as a matter of design preference to facilitate assembly, disassembly, operation, deployment, retraction, maintenance and/or storage as would have been recognized by one of ordinary skill in the art.  Providing such known functionality would have also been considered obvious to improve upon the versatility of the device as a design option, as would have been recognized by one of ordinary skill in the art.
19.	Claim 34, 35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over D4: GB 2 308 345 A (WARDLE STOREYS LTD [GB]), in view of D6: Hardee (US 10875607 B2).  Regarding claim 34, D4 discloses a bowsing arrangement as shown in Figs. 1-23 (including flexible elastic members [24]) for an escape system that has a slide (flexible helical tube) [13] for facilitating evacuation of from a structure (ship) to water, the bowsing arrangement including a plurality of retractable or removable bowsing attachment parts [15, 16, 24] for being mounted spaced apart to the structure (ship) and for attachment to corresponding attachment parts spaced along the slide between an entrance to the slide at the structure and the water.  D4 does not explicitly disclose that the bowsing attachment parts include an inflatable portion; however, D6 discloses an inflatable structural part (removable strut in the form of an inflatable thwart [146]) for structural purposes and providing such with D3 would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to facilitate lightweight, durability, construction and performance, as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.  For claim 37, hoops [15] are moveable between a deployed configuration and a retracted configuration.  Regarding claims 35 and 38-39, making the bowsing attachment parts configured to be magnetically coupled to the structure, configured foldable or mounted for telescopic relative movement, and/or configured to be coupled to the structure by suction, would have been considered obvious to one of ordinary skill in the art before the effective filing date of the invention as a matter of using known magnetic attachments, moveable and retractable, foldable or telescopic structure or suction structure, as desired to facilitate performance and durability, as would have been recognized by one of ordinary skill in the art; and especially when considering that no specific embodiments of such structural features are shown, represented or illustrated by applicant whatsoever in the drawing figures of the invention (all claimed features are required to be shown in the drawing figures unless such features are conventional or known in the art).  In view of the foregoing, the use of such known or conventional retractable, foldable or telescopic functional features would have been considered obvious to one of ordinary skill in the art as a matter of design preference to facilitate assembly, disassembly, operation, deployment, retraction, maintenance and/or storage as would have been recognized by one of ordinary skill in the art.  Providing such known functionality would have also been considered obvious to improve upon the versatility of the device as a design option, as would have been recognized by one of ordinary skill in the art.
20.	Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over D1: GB 1 389 591 A (MITSUBISHI ELECTRIC CORP), in view of D3: GB 2 252 283 A (TELESCAPE UK LTD [GB]).  D1 discloses all claimed features as indicated previously, including an escape system comprising a slide for facilitating evacuation of from a structure to water, wherein the slide comprises at least one helical path, except the claimed wherein the or each helical path is formed by a plurality of partially overlapping sections.  However, D3 discloses such a feature with sections of pipe [10, 12] to form a helical pipe [14] and can support different helical shapes by varying pitch, diameter and length for the helical path of pipe sections.  Therefore, providing a plurality of partially overlapping sections for any portion of the helical path would have been considered obvious to one of ordinary skill in the art before the effective filing date of the invention to facilitate deployment, operation, assembly, disassembly, maintenance and/or storage as disclosed in D3 (see Fig. 3 and corresponding written description).  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
21.	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over D1: GB 1 389 591 A (MITSUBISHI ELECTRIC CORP), in view of D5: Boyd (US 9340262 A), and further in view in view of D3: GB 2 252 283 A (TELESCAPE UK LTD [GB]).  D1 in view of D5 discloses all claimed features as indicated previously, except the specifically claimed additional features of claims 8-13.  D3 discloses use of sections of pipe [10, 12] forming a helical pipe [14] that can support different helical shapes by varying pitch, diameter and length (spacing) for the helical path forming an escape slide made of such pipe sections.  D3 also discloses use of ropes, lines and/or cables, and also discloses the use of at least one winch and pulley for operation and deployment.  Therefore, providing such features would have been considered obvious to one of ordinary skill in the art before the effective filing date of the invention to facilitate deployment and operation, as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
22.	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over D2: US 3 433 323 A (UKAWA AKIRA ET AL), in view of D5: Boyd (US 9340262 A), and further in view in view of D3: GB 2 252 283 A (TELESCAPE UK LTD [GB]).  D2 in view of D5 discloses all claimed features as indicated previously, except the specifically claimed additional features of claims 8-13.  D3 discloses use of sections of pipe [10, 12] forming a helical pipe [14] that can support different helical shapes by varying pitch, diameter and length (spacing) for the helical path forming an escape slide made of such pipe sections.  D3 also discloses use of ropes, lines and/or cables and also discloses the use of at least one winch and pulley for operation and deployment.  Therefore, providing such features would have been considered obvious to one of ordinary skill in the art before the effective filing date of the invention to facilitate deployment and operation, as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
23.	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over D1: GB 1 389 591 A (MITSUBISHI ELECTRIC CORP), in view of D5: Boyd (US 9340262 A), and further in view in view of D4: GB 2 308 345 A (WARDLE STOREYS LTD [GB]).  D1 in view of D5 discloses all claimed features as indicated previously, except the specifically claimed additional features of claims 8-13.  D4 discloses such features that are implicit in the escape suspension structure explained previously in this Office Action.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide such features in order to facilitate deployment and operation, as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
24.	Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over D1: GB 1 389 591 A (MITSUBISHI ELECTRIC CORP), in view of D7: Horne (US 4498557 A).  For both claims, D1 discloses an escape system (Fig. 1) comprising a slide (chute) [18] for facilitating evacuation from a structure [D] to water, wherein the slide comprises at least one helical path (helical balloon [16] with upper slide surface or chute [16] thereon; pg. 3, col. 1, lines 53-60 and pg. 2, col. 2, lines 81 - 123).  D1 does not explicitly disclose that the or each helical path is formed by a plurality of partially overlapping sections.  However, D7 discloses that such a feature is known for use in curved escape systems (see Figs. 1, 2 and 4) and provides exposed portions arranged to facilitate expansion of the slide in a curved path during deployment with exposed surfaces along which evacuating passengers can slide upon.  Therefore, providing such a feature with D1 would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to facilitate deployment in a curved fashion for an assembly of sections or portions in a curved path which would also facilitate sectional assembly and construction, as well as durability and performance as desired, as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
25.	Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over D2: US 3 433 323 A (UKAWA AKIRA ET AL), in view of D7: Horne (US 4498557 A).  For both claims, D2 discloses an escape system (Fig. 1) comprising a slide (chute) [18] for facilitating evacuation from a structure [D] to water, wherein the slide comprises at least one helical path (helical balloon [16] with upper slide surface or chute [16] thereon; pg. 3, col. 1, lines 53-60 and pg. 2, col. 2, lines 81 - 123).  D2 does not explicitly disclose that the or each helical path is formed by a plurality of partially overlapping sections.  However, D7 discloses that such a feature is known for use in curved escape systems (see Figs. 1, 2 and 4) and provides exposed portions arranged to facilitate expansion of the slide in a curved path during deployment with exposed surfaces along which evacuating passengers can slide upon.  Therefore, providing such a feature with D2 would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to facilitate deployment in a curved fashion for an assembly of sections or portions in a curved path which would also facilitate sectional assembly and construction, as well as durability and performance as desired, as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.

26.	Claims 1-6, 14-17 and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over D1: GB 1 389 591 A (MITSUBISHI ELECTRIC CORP), in view of D5: Boyd (US 9340262 A), and further in view of in view of D7: Horne (US 4498557 A).  Regarding claim 1, D1 discloses an escape system (Fig. 1) comprising a slide (chute) [18] for facilitating evacuation from a structure [D] to water, wherein the slide comprises at least one helical inflatable path (helical balloon [16] with upper slide surface or chute [16] thereon; pg. 3, col. 1, lines 53-60 and pg. 2, col. 2, lines 81 - 123).  D1 does not explicitly disclose that the slide comprises inflatable drop stitch material.  However, D5 discloses that such a material is known for use in inflatable materials (inflatable slide arrangement [18] with panel [36] formed of a drop stitch material), and providing such feature with D1 would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to facilitate construction, durability and performance as desired, as would have been recognized by one of ordinary skill in the art.  Regarding claim 2, the helical path extends at least partially vertically between the structure and the water.  Regarding claims 3-6, 14-17, 24-29 see D1; Figs. 1, 6, 9 and 11 and corresponding written description.  For claims 3-6, Fig. 11 shows two helical inflatable paths that are interlaced in a double helix configuration with a common central axis (claims 3-6).  For claim 14, a plurality of loops of tying wire rope [30] provide the plurality of bowsing parts spaced along the slide between an entrance to the slide at the structure and the water.  For claims 15-17, an exit [44] from the slide to at least one craft (float unit [B]) is provided to allow transfer of evacuees from the structure to the craft and a platform [24] is provided for boarding of evacuees.  D1 in view of D5 does not explicitly disclose the specific dimensional attribute(s) (including diameter, pitch and length for each slide); however, to suit a desired speed of evacuee travel down each slide would have been considered a matter of design choice to facilitate safe egress from the structure, as would have been recognized by one of ordinary skill in the art.  For claims 28 and 29, see Figs. 1-11 and corresponding written description.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.  Regarding claims 30 and 31, D1 in view of D5 does not explicitly disclose that the or each helical path is formed by a plurality of partially overlapping sections.  However, D7 discloses that such a feature is known for use in curved escape systems (see Figs. 1, 2 and 4) and provides exposed portions arranged to facilitate expansion of the slide in a curved path during deployment with exposed surfaces along which evacuating passengers can slide upon.  Therefore, providing such a feature would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to facilitate deployment in a curved fashion for an assembly of sections or portions in a curved path which would also facilitate sectional assembly and construction, as well as durability and performance as desired, as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
27.	Claim 34, 35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over D3: GB 2 252 283 A (TELESCAPE UK LTD [GB]), in view of D6: Hardee (US 10875607 B2).  Regarding claim 34, D3 discloses a bowsing arrangement [C] for an escape system that has a slide (see portion if slide 18 within C, fig. 1) for facilitating evacuation of from a structure [D] to water, the bowsing arrangement including a plurality of retractable (see fig. 6 foldable position) or removable bowsing attachment parts (e.g. 30, 32, 40 and bridges 86, 86’) for being mounted spaced apart to the structure [D] and for attachment to corresponding attachment parts (34, 62, other side of bridges 86, 86') spaced along the slide between an entrance to the slide at the structure and the water.  D3 does not explicitly disclose that the bowsing attachment parts include an inflatable portion; however, D6 discloses an inflatable structural part (removable strut in the form of an inflatable thwart [146]) for structural purposes and providing such with D3 would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to facilitate lightweight, durability, construction and strength, as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.  Regarding claims 35 and 37-39, making the bowsing attachment parts configured to be magnetically coupled to the structure, comprising a plurality of sections moveable between a deployed configuration and a retracted configuration, configured foldable or mounted for telescopic relative movement, and/or configured to be coupled to the structure by suction, would have been considered obvious to one of ordinary skill in the art before the effective filing date of the invention as a matter of using known magnetic attachments, moveable and retractable, foldable or telescopic structure or suction structure, as desired to facilitate performance and durability, as would have been recognized by one of ordinary skill in the art; and especially when considering that no specific embodiments of such structural features are shown, represented or illustrated by applicant in the drawing figures of the invention.  The use of such known retractable, foldable or telescopic functional features would have been considered obvious to one of ordinary skill in the art as a matter of design preference to facilitate assembly, disassembly, operation, deployment, retraction, maintenance and/or storage as would have been recognized by one of ordinary skill in the art.  Providing such known functionality would have also been considered obvious to improve upon the versatility of the device as a design option, as would have been recognized by one of ordinary skill in the art.
Response to Arguments
28.	Applicant’s arguments with respect to the claims have been fully considered but are essentially moot due to the amended claims and new grounds of rejection presented in this Office Action.
Conclusion
29.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art of Canela (US 9278731 A) discloses a waterborne platform [10] formed of a drop stitch material [30] as specifically shown in Figs. 3 and 4.
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
31.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
8/31/2022